Citation Nr: 0308357	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  00-20 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, with L5-S1 
spondylolisthesis and L5 neuroforaminal stenosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from October 1967 to October 
1969, with additional unverified service in the United States 
Army National Guard from 1969 to 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2000 and September 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Buffalo, New York (RO) which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  There is no medical evidence of a back disorder during 
service.

3.  Following service, the veteran was diagnosed with 
degenerative joint disease of the lumbosacral spine with L5-
S1 spondylolisthesis and L5 neuroforaminal stenosis.

4.  The competent medical evidence of record does not 
establish that the veteran's current degenerative joint 
disease of the lumbosacral spine is causally or etiologically 
related to his active military service.


CONCLUSION OF LAW

Degenerative joint disease of the lumbosacral spine with L5-
S1 spondylolisthesis and L5 neuroforaminal stenosis was 
neither incurred nor aggravated by active military service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 101, 1110, 1131, 1153, 5103A, 5107(b), 5108 (West 2002); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decisions, 
the statement of the case, and supplemental statement of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reasons that his claim was denied.  The 
RO indicated that it would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefit was not granted.  In 
addition, the rating decisions, statement of the case, and 
supplemental statement of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his claim.  Similarly, November 1999, September 
2001, September 2002, and November 2002 letters to the 
veteran, from the RO, pertaining to this claim and other 
claims, notified the veteran of the provisions of the VCAA, 
the kind of information needed from him, and what he could do 
to help his claims, as well as the VA's responsibilities in 
obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence VA 
would attempt to obtain).  Accordingly, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, to the extent 
available, and VA medical records have been obtained.  The 
Board notes that all of the veteran's service medical records 
are not currently of record, despite attempts by the RO to 
obtain those records.  It appears that most of the veteran's 
service medical records cannot be located at the National 
Personnel Records Center, and that attempts to reconstruct 
those records have been unsuccessful.  Nonetheless, the 
veteran's private medical records and records associated with 
the veteran's award of Social Security benefits have been 
associated with the claims file.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

The veteran claims entitlement to service connection for a 
low back disorder.  Specifically, the veteran asserts that he 
initially injured his back during his service in Vietnam, in 
1968 or 1969, and that he re-injured his lumbar spine while 
on active duty for training in the National Guard in 1976.  
He asserts that he was treated in the field by a medic at the 
time of his first injury and that he required hospitalization 
at Fort Drum at the time of the 1976 injury, with follow-up 
care at the Syracuse VA Medical Center.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.   In addition, a veteran is entitled to 
a presumption of service connection where a veteran has 
served continuously for 90 days and a chronic disability, 
such as arthritis, is manifested to a degree of 10 percent or 
more within one year of service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

The pertinent medical evidence of record consists of the 
veteran's service medical records, private medical records, 
VA medical records, and additional records associated with 
the veteran's award of Social Security benefits.

The veteran's June 1967 Report of Medical Examination for 
purposes of induction indicates that clinical evaluation of 
the veteran's spine, upper and lower extremities, and 
musculoskeletal system was normal.  

The veteran's July 1969 Report of Medical History for 
purposes of separation indicates that the veteran denied 
experiencing a bone or joint deformity, as well as denied 
experiencing recurrent back pain.  The contemporaneous Report 
of Medical Examination states that clinical evaluation of the 
veteran's spine, upper and lower extremities, and 
musculoskeletal system was normal.  

A health questionnaire from Carrier Air Conditioning, dated 
November 1969, submitted by the veteran, indicates that the 
veteran reported back pain and an injury to his back or neck.  
According to the report, the veteran related that he 
"developed [a] slipped disc" about 8 months earlier, while 
he was in service, after lifting heavy equipment.  He also 
related that he was put on light work for 2 weeks, and that 
he had pain in his mid-back, without radiation.  

VA medical records dated May 1976 indicate that the veteran 
complained of a low back injury, sustained when the veteran 
was lifting his garden tiller into a truck.  The veteran 
reported experiencing acute low back pain of the lumbosacral 
spine with some radiation into the right lower extremity.  
Examination showed that deep tendon reflexes were full and 
symmetrical.  Motor strength was normal and there was full 
and symmetrical muscle mass.  Sensory examination was also 
normal.  X-rays of the lumbosacral spine were negative.  Bed 
rest was recommended.  The diagnosis was low back pain.

A May 1976 record from H. T. Hale, M.D. states that the 
veteran was seen in the emergency room for an acute low back 
strain and that one week's bed rest was recommended.

A July 1976 VA orthopedic follow-up note indicates that the 
veteran's May 1976 low back injury, while lifting a garden 
tiller, occurred at the veteran's home.  The veteran 
complained of low back pain, but denied radiation, sphincter 
symptoms, and weakness.  Upon examination, there was no 
evidence of spasm and there was full range of motion upon 
flexion and extension.  There was no evidence of tenderness.  
Deep tendon reflexes were 2+ and symmetrical.  There was no 
evidence of motor weakness or sensory deficit.  The 
impression was lumbosacral strain.  

A July 1979 Army National Guard pay stub states that the 
veteran was "disabled for the performance of his military 
duty . . . due to [an] injury sustained while on Active Duty 
Training . . . ." and that the injury was determined to have 
been incurred in the line of duty.

A private radiology report dated July 1996 indicates that an 
x-ray of the veteran's lumbosacral spine showed a normal 
upper lumbar spine, spondylolisthesis of L5 with first degree 
spondylolisthesis at L5-S1, and a slight narrowing of the 
intervertebral disc space at L5-S1 with ventral spur 
formation.  The sacroiliac joints and paraspinal soft tissues 
were normal. 

A September 1999 record from Community General Hospital 
indicates that the veteran complained of a recent development 
of left lower back pain with radiation to his left leg.  The 
diagnosis was low back pain with left-sided sciatica.

A September 1999 record from R. T. Forbes, M.D. indicates 
that the veteran had an onset of low back pain with radiation 
to his left leg.  The veteran complained of some "give-way" 
weakness in his right leg prior to the onset of low back 
pain.  Dr. Forbes noted that the veteran did not report a 
prior history of disc disease or back problems.  Physical 
examination showed slightly decreased knee reflexes.  Pedal 
pulses were 1+ and muscle strength was 3 out of 5.  Dr. 
Forbes noted that the veteran's decreased reflexes may have 
been the result of the veteran's diabetes.  Physical therapy 
and Motrin were prescribed.

A September 1999 private radiology report states that a CT 
scan and x-rays showed mild disc space narrowing at L4-5, 
moderately severe disc space narrowing with anterior 
osteophytes at L5-S1, and possible slight lumbar scoliosis 
with a right convex.  There was no evidence of herniated 
nucleus pulposus at any of the levels.  The impressions were 
degenerative changes, mild anterior subluxation of L5 in 
relation to S1, probable bilateral pars intra-articularis 
defects at L5, and severe L5 neural foraminal stenosis 
bilaterally secondary to spondylolisthesis and large diffuse 
annular disc bulge with possible impingement of the right and 
left L5 nerve roots at the neuroforaminal level.

A September 1999 record from Sports Physical Therapy of New 
York indicates that the veteran reported low back pain since 
Labor Day weekend of 1999.  He also reported a history of low 
back pain since 1968, during his military service, but stated 
that his back pain was "more absent than present."  He 
related that he was a painter, but that he had not worked 
since August 1999 due to his "excruciating" pain in the 
lumbar region, left hip, and left thigh.  Physical 
examination showed full range of motion upon forward flexion 
and 50 percent range of motion upon extension.  There was no 
tenderness to palpation at the lumbar spine.  Straight leg 
raising was positive at 90 degrees.  The veteran's L4 reflex 
was decreased 25 percent on the right.  An evaluation of his 
posture revealed a significantly increased lumbar lordosis 
due to a protruding abdomen, poor abdominal strength, and 
poor lumbar spine stabilization.  The assessment was chronic 
lumbar spine pathology secondary to prolonged poor posture 
and muscle imbalance.

An October 1999 follow-up treatment note from Dr. Forbes 
indicates that the veteran reported that he had marked 
improvement in his low back pain, with no pain shooting down 
his left leg, no leg weakness, and no trouble with his upper 
neck.  Examination showed slightly positive straight leg 
raising on the right and some moderate spasm on the left.  

A November 1999 record from Dr. Forbes indicates that the 
veteran complained of a flare-up in his back pain, which 
occurred three to four days earlier, after sitting on some 
bleachers during a game.  Examination showed marked spasm of 
the right paraspinal and left paraspinals into the buttocks.  
Straight leg raising was negative, but the veteran had 
difficulty leaning and touching his toes without having a 
spasm.  

A December 1999 treatment note from M.V. Brodey, M.D. 
indicates that the veteran had diabetes, hypertension, 
arthritis, and gastroesophageal reflux disease.  The veteran 
complained of low back pain for the previous two months.

A February 2000 examination by Industrial Medicine Associates 
indicates that the veteran reported that he was unable to 
work due to low back and knee pain.  The veteran reported 
that he hurt his back while serving in Vietnam.  He related 
that he had radiation of his low back pain when he was 
working, but that the radiation of pain stopped after he 
stopped working.  He described the pain as aching and 
occurring daily, at intermittent intervals.  He stated that 
the pain was mild at rest, but increased with activity.  He 
also stated that he was comfortable with sitting, and felt 
good while walking, but that he was uncomfortable with 
prolonged standing, lifting more than 20 pounds, or bending 
forward.  A history of hypertension and diabetes was noted, 
and the veteran's complaints of decreased hearing, knee pain, 
wrist pain, and stiffness of the right hand were also 
discussed.  The veteran related that he last worked in a 
factory in September 1999.  Physical examination showed a 
normal gait, without assistive devices.  There was no muscle 
atrophy of the extremities and motor strength was normal.  
Forward flexion was to 80 degrees and lateral flexion was to 
20 degrees.  There was lumbar and paraspinal tenderness.  
Straight leg raising was positive at 30 degrees.  There was 
no evidence of a sensory deficit.  Impressions included back 
pain.  The examining provider noted that the veteran was 
likely unable to do extensive standing, walking, stair 
climbing, or crawling.

An April 2000 treatment note from Dr. Brodey indicates that 
the veteran complained of low back pain with radiation to his 
right leg.  He also complained of knee pain.  The veteran 
requested a referral to an orthopedist.

A May 2000 physical examination by Dr. Brodey showed good 
range of motion of the joints.  There was no evidence of 
focal or motor weakness in any muscle groups.  Neurological 
examination showed deep tendon reflexes were 2+ and 
symmetric.

A May 2000 orthopedic consultation by P. J. Newman, M.D. 
indicates that the veteran reported an 8 month history of low 
back pain of gradual onset.   He also reported that he 
attempted to go back to work, but had to take an early 
retirement due to his back injury.  He complained of 
stiffness and pain in the morning and an inability to sit for 
prolonged periods of time.  He stated that his pain was 
primarily in his lower lumbar spine, extending into the 
sacrum, worse on the right.  He denied having significant leg 
pain.  Physical examination showed that the veteran's pelvis 
was level.  There was no evidence of listing.  There was 
limited trunk flexibility.  The veteran could heel and toe 
walk without obvious weakness.  There were no root tension 
signs.  Reflexes were 1+ at the knees and ankles and his 
hamstrings were tight.  Motor and sensory examination was 
intact from L2 to S1.  X-rays and CT scan showed degenerative 
changes with questionable minor Type I spondylolisthesis, L5-
S1, with a possible pars defect.  There was significant L5 
neuroforaminal stenosis bilaterally.  The impression was 
probable foraminal stenosis at L5, perhaps causing the 
veteran's symptoms.

A June 2000 Physical Medicine Consultation by D. K. 
Dedianous, M.D. indicates that the veteran complained of back 
and buttock pain.  He also complained of occasional right 
knee pain, and related a history of previous knee surgery.  
He reported that his back problems began in September 1999, 
when he was at work and his back "just went out."  He 
related that his back pain was exacerbated by prolonged 
sitting and standing, and was relieved by walking.  He denied 
bowel or bladder incontinence.  Physical examination showed 
normal bulk and tone of the extremities.  There was 
functional range of motion of the bilateral hips, knees, and 
ankles.  There was no evidence of soft tissue tightness of 
the extremities and distal pulses were 2+.  There was 
tenderness in the lower lumbosacral paraspinal.  Forward 
flexion was to 40 centimeters from the floor, and extension 
and lateral bending were to 20 degrees.  Straight leg raising 
was negative.  Sensation was intact and muscle strength was 5 
out of 5.  Deep tendon reflexes were 2+ and symmetrical.  A 
review of x-rays showed disc space narrowing, a vacuum disc 
at L5-S1, and Grade I spondylolisthesis at L5-S1.  A review 
of a CT scan showed the vacuum disc at L5-S1, a bilateral 
pars defect at L5, and foraminal narrowing and diffuse disc 
protrusion at L5-S1.  The impression was lumbar discogenic 
disease, spondylolisthesis, pars defects, and rule out facet 
synovitis.  A right S1 transforaminal epidural injection and 
physical therapy were recommended.

A June 2000 Social Security Report of Contact indicates that 
a member of the Social Security Administration contacted Dr. 
Brodey regarding the veteran's treatment for his low back.  
According to the report, the veteran had tenderness to the 
lower back, but did not experience any difficulties in moving 
around.

A September 2000 private medical record from Dr. Brodey's 
nurse practitioner indicates that the veteran complained of 
back pain.  Upon examination, there was tenderness along the 
spine and "muscle pads", with tension of the muscles.  

A September 2000 affidavit from Dr. Brodey indicates that he 
treated the veteran   for diabetes, hypertension, and lower 
back pain secondary to degenerative arthritis.  Dr. Brodey 
stated that he referred the veteran to an orthopedist for 
evaluation of the veteran's low back problem.  He also stated 
that the veteran had continued high blood pressure and 
elevated blood sugar levels, as well as persistent 
microalbumin-urea, which imposed "a degree of chronic 
disability."  Dr. Brodey further stated that the veteran's 
"main problem from the standpoint of disability is [his] low 
back disorder . . . documented by x-ray evidence of 
degenerative arthritis and significant L5 neuroforaminal 
stenosis bilaterally", which accounted for the veteran's low 
back pain.

An October 2000 Social Security Disability Determination and 
Transmittal indicates that the veteran was determined to be 
disabled due to a back disorder, which began in September 
1999.

A November 2000 letter from Dr. Forbes to a disability 
analyst indicates that the veteran was treated for diabetes 
mellitus, hypertension, a history of renal calculi, and low 
back pain.  Dr. Forbes indicated that the veteran was seen 
for the previous 3 to 4 months for his back disorder.  Dr. 
Forbes also stated that the veteran was placed on disability 
for his back, and has been receiving physical therapy, Cox II 
inhibitors, and anti-inflammatory medication for his back 
pain, which provided some pain relief.   Dr. Forbes also 
noted that the veteran's low back pain appeared to be 
secondary to a long-term degenerative disease of the spine.

September and October 2001 records from Dr. Brodey indicate 
that the veteran complained of some myalgias, particularly in 
his shoulder area, and spinal stenosis.  Physical examination 
was negative, except for decreased range of motion of the 
shoulder.

A January 2002 treatment note from Dr. Brodey indicates that 
the veteran's complaints were about his spinal stenosis.  In 
February 2002, physical examination showed good range of 
motion of the joints, without evidence of focal or motor 
weakness in any muscle groups.  Deep tendon reflexes were 2+ 
and symmetric.  The assessment was diabetes, hypertension, 
arthritis, and spinal stenosis.

A May 2002 VA medical record indicates that the veteran 
reported that he had chronic low back pain for the past year, 
which radiated into his legs.  Physical examination showed 
full motor strength and intact sensation.

An October 2002 VA environmental history and physical 
examination indicates that the veteran's spinous process of 
the midline back were not tender.  There was no curvature 
deviation or costovertebral angle tenderness.  There was 
adequate range of motion in the upper and lower extremities.  
There was no evidence of muscle atrophy, weakness, 
instability, or tenderness.  The veteran's gait was normal.  
Deep tendon reflexes were 2+ and symmetrical.  The veteran 
had good sensation and motor strength was 5 out of 5.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
degenerative joint disease of the lumbosacral spine with L5-
S1 spondylolisthesis and L5 neuroforaminal stenosis.  See 
38 U.S.C.A. §§ 1110, 1131 (an award of service connection 
requires that the veteran incur a disease or disability 
during service).   The Board acknowledges that the veteran 
reported a 1968 or 1969 back injury on an employment 
questionnaire; however, there is simply no medical evidence 
of record that confirms this assertion.  The fact that the 
veteran's own account of the etiology of his disability was 
recorded in his medical records (i.e., that he sustained an 
injury to the back during his service) is not sufficient to 
support the claim.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history, unenhanced 
by any additional medical comment, does not constitute 
competent medical evidence).  In this regard, the Board notes 
that the veteran's service medical records were negative for 
complaints, treatment, or diagnoses related to his back.  In 
addition, the medical evidence does not show treatment for or 
a diagnosis of arthritis within one year after separation 
from service.  See 38 C.F.R. § 3.309.  Likewise, although the 
medical evidence shows that the veteran was treated for a low 
back strain in 1976, during his time in the Army National 
Guard, the medical evidence of record clearly indicates that 
this injury was incurred outside any National Guard training, 
as the injury was sustained at home.  Similarly, the 1979 
National Guard pay stub, referring to an injury sustained on 
active duty for training in 1979, fails to describe the 
nature of that injury, and thus, fails to confirm that the 
veteran incurred a back injury.   Moreover, the medical 
evidence demonstrates that the veteran was not diagnosed with 
degenerative joint disease of the lumbosacral spine with L5-
S1 spondylolisthesis and L5 neuroforaminal stenosis until 
1996, approximately 27 years after his discharge from active 
service and nearly 20 years after his documented VA treatment 
during his Army National Guard service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  As such, there is simply no probative 
medical evidence of record to support the veteran's 
contentions. See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  

In short, the veteran has not provided any evidence, other 
than his statements, demonstrating that he had a low back 
disorder during service, nor has he provided any evidence 
otherwise linking his current degenerative joint disease of 
the lumbosacral spine with L5-S1 spondylolisthesis and L5 
neuroforaminal stenosis to his active service.  As a causal 
link between the veteran's current low back disorder and his 
service has not been established, and because the veteran is 
a layperson without medical training or expertise, his 
contentions do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).  Accordingly, without competent medical evidence 
of a causal link between the veteran's degenerative joint 
disease of the lumbosacral spine with L5-S1 spondylolisthesis 
and L5 neuroforaminal stenosis and the veteran's active 
service, the Board finds that the veteran is not entitled to 
service connection for degenerative joint disease of the 
lumbosacral spine with L5-S1 spondylolisthesis and L5 
neuroforaminal stenosis.   

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for degenerative joint disease of the lumbosacral 
spine with L5-S1 spondylolisthesis and L5 neuroforaminal 
stenosis.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran, the provisions of 38 U.S.C.A. § 5107(b), as 
amended, are not applicable, and the appeal is denied.


ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine, with L5-S1 spondylolisthesis and L5 
neuroforaminal stenosis is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

